Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 10/29/2019.
Claims 1-18 are presented for examination.

Claim Objections
Claim 3 objected to because of the following informalities:  the claim recites “encrypted the at set of …” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 13, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable medium” which covers forms of non-transitory tangible media (statutory subject matter) and transitory propagating signals per se (non-statutory subject matter) in view of the ordinary and customary meaning of computer readable media, See MPEP 2111.01 and Subject Matter Eligibility of Computer Readable Medium (2010) available at our website. Although sections of the specification recite “non-transitory computer readable storage medium,” it does not explicitly exclude the inclusion of transitory media when referring to a computer-
Claims 14-18 do not cure the deficiency of claim 13 and are rejected under 35 USC § 101 for their dependency upon claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0281066 to Simons in view of WO 2018/109010 to Roth (retrieved from Applicant’s IDS).
As to claims 1, 7 and 13, Simons teaches a method performed by a system of a host organization for managing read access of data in a blockchain (paragraph 4, management of blockchain block entry requests and requests to view the blocks), the system providing a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization (FIG. 3 and paragraph 61, blockchain interface), the method comprising: receiving a transaction to be stored to the blockchain via the blockchain interface (FIG. 7, element 701 and paragraph 87, where the transaction is received); encrypting transaction data using a key generated by the blockchain interface (FIG. 7, element 705 and paragraphs 65, 87 and 88 block entries are encrypted); and receiving a request to access the transaction data by the blockchain interface (FIG. 7, element 706 and paragraph 88, received access request).
Simons does not explicitly teach dividing the key into a set of shared secrets corresponding to each node in the blockchain network; receiving at least one of the shared secrets from a node in the blockchain network indicating consensus; and decrypting the transaction data in response to receiving the at least one of the shared secrets.
However, Roth teaches dividing the key into a set of shared secrets corresponding to each node in the blockchain network (paragraph 48, secret key is transformed into a Split Secret 32 of k parts); receiving at least one of the shared secrets from a node in the blockchain network indicating consensus (paragraphs 56 and 57, request for secret shares sent and at least the minimum of shares are received); and decrypting the transaction data in response to receiving the at least one of the shared secrets (paragraph 57, secret key is reconstructed using the received shares and the encrypted filed is decrypted using the reconstructed key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Simons to include the method of data distribution and retrieval using a blockchain log as taught by Roth in order to provide increased security and transparency with regard to access by a node to encrypted data using the split secret sharing method (paragraph 4
As to claims 2, 8 and 14, Roth teaches encrypting each shared secret in the set of shared secrets using a public key of the respective node (paragraph 51, encrypted with the public key of that recipient).
As to claims 3, 9 and 15, Roth teaches storing encrypted the at set of shared secrets in the blockchain as metadata for the transaction data upon consensus for the transaction (paragraph 52-54, nodes of the blockchain network store the received secret share).
As to claims 4, 10 and 16, Roth teaches wherein the transaction data is decrypted in response to receiving a threshold number of shared secrets (paragraph 57, minimum of n (93) shares 91 from all k (94) shares 90 received and the node is able to perform reconstruction).
As to claims 5, 11 and 17, Roth teaches wherein a decryption key is recovered from received shared secrets (paragraph 57, reconstruction using the shares results in the secret key which is used for decryption).
As to claims 6, 12 and 18, Roth teaches denying access to the transaction data in response to a number of the received shared secrets being below a threshold for recovering the key for encryption (paragraph 48, wherein n our of k parts are required to reconstruct the key for decryptions therefore if the number of shares received are below n [threshold] then the key for decryption cannot be reconstructed therefore access is denied).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0331061 to Wright et al. teaches drive level encryption key management in a distributed storage system including dividing an encryption key into n pieces and distributing .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497